

EXHIBIT 10.2
 
First Amendment to the
Separation and Transition Services Agreement


 
This First Amendment (the “Amendment”), is made as of this 16th day of June,
2009, to the Separation and Transition Services Agreement by and between
Arbinet-thexchange, Inc. a Delaware corporation with its headquarters located in
New Brunswick, New Jersey (the “Employer”), and William M. Freeman (the
“Executive”) made as of September 3, 2008 (the “Agreement”).  In consideration
of the mutual covenants contained in this Amendment, the Employer and the
Executive desire to amend certain provisions of the Agreement as follows:
 
1.           Section 3 is amended by deleting it in its entirety and
substituting therefor the following:
 
                              3.  Transition Period.  The Executive agrees to
serve as a Class I Director until the 2009 Annual Meeting (the “Transition
Period”) and thereafter for the remainder of his term as a Director.
 
2.           Section 4(b) is amended by adding the following at the end of the
Section:
                             
                              After the Transition Period, the executive shall
be entitled to receive compensation in accordance with the Company’s
non-employee director compensation policy.
 
3.           Except as specifically amended by the Amendment, the Agreement
shall remain in full force and effect in accordance with its terms.
 
4.           This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be taken to be an original; but
such counterparts shall together constitute one and the same document.
 
IN WITNESS WHEREOF, this First Amendment to the Separation and Transition
Services Agreement has been executed as a sealed instrument by the Employer, by
its duly authorized director, and by the Executive, as of the date first written
above.
 

 
ARBINET-THEXCHANGE, INC.
           
By:
/s/ Jose A. Cecin, Jr.    
Name: Jose A. Cecin, Jr.
   
Title: Director
           
/s/ William M. Freeman
   
William M. Freeman
 

 
 
 

--------------------------------------------------------------------------------

 